EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen Horowitz on 5/13/22.
The application has been amended as follows: 
Claim 9: On line 1, “claim 1” has been replaced with –claim 3--
Claim 10:  The claim has been replaced with 
--A medical device, comprising:
an elongate shaft having a distal end and a proximal end and an elongated extent therebetween;
a base having a housing and a ball rotationally disposed within the housing; and
a lumen extending through the elongate shaft and the ball transverse to the elongated extent of the elongate shaft; 
wherein:
the distal end of the elongate shaft is attached to an outer surface of the ball; 
the elongate shaft extends laterally away from the ball at the distal end thereof to a handle at the proximal end thereof and is graspable to move the lumen within the ball with respect to the base; and
the shaft extends laterally away from the base and is rotatable, twistable, raisable, lowerable, and pivotable to adjust the orientation of the lumen.--
Claim 15: On line 1, “claim 10” has been replaced with –claim 14—

Claim 18: Cancelled

Claim 20: Cancelled

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest art of record does not teach a shaft that extends laterally away from the base and to the proximal end, and 12is rotatable, twistable, raisable, lowerable, and pivotable to adjust the orientation of 13the lumen. 
Therefore, the art of record when considered alone or in combination neither renders obvious nor anticipates a medical device having the distal end of the shaft attached to the base, 5a lumen extending through the base and the distal end of the elongate shaft transverse to 6the elongated extent of the shaft; 9wherein 11the shaft extends laterally away from the base and to the proximal end, and 12is rotatable, twistable, raisable, lowerable, and pivotable to adjust the orientation of 13the lumen in conjunction with the rest of the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771